Order entered May 22, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01010-CR

                                  DAVID CARY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-81636-2011

                                           ORDER
       Appellant’s May 16, 2014 unopposed third motion to extend the time to file appellant’s

brief is GRANTED. Appellant’s brief filed with the Clerk of the Court on May 20, 2014 is

deemed timely filed on May 20, 2014.

       In his third motion, appellant alleges the reporter’s record is incomplete. Appellant

alleges the court reporter failed to file the record of a motion for new trial hearing. Appellant

represents he requested preparation of the reporter’s record on August 7, 2013, and the court

reporter has been paid.

       We ORDER court reporter LaTresta Ginyard to file within THIRTY days of the date of

this order, a supplemental reporter’s record that will include the hearing on appellant’s motion

for new trial. In the event no notes are available to transcribe into the requested supplemental
reporter’s record, Ginyard is ORDERED to file a letter stating that the requested supplemental

reporter’s record cannot be filed.

       We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to court reporter LaTresta Ginyard.

                                                   /s/   LANA MYERS
                                                         JUSTICE